
	
		II
		111th CONGRESS
		2d Session
		S. 3021
		IN THE SENATE OF THE UNITED STATES
		
			February 23, 2010
			Mr. Feingold (for
			 himself and Mr. Ensign) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to authorize the Secretary of Energy to promulgate regulations to allow
		  electric utilities to use renewable energy to comply with any Federal renewable
		  electricity standard, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Support Renewable Energy Act of
			 2010.
		2.Use of renewable
			 energy to comply with Federal renewable electricity standardSection 610 of the Public Utility Regulatory
			 Policies Act of 1978 (as added by section 132 of the American Clean Energy
			 Leadership Act of 2009) is amended—
			(1)in subsection
			 (a)—
				(A)by redesignating
			 paragraphs (10) through (12) as paragraphs (11) through (13),
			 respectively;
				(B)by inserting
			 after paragraph (9) the following:
					
						(10)Light-pipe
				technologyThe term light-pipe technology means any
				equipment that uses a highly reflective pipe that—
							(A)has a solar
				collection component and distribution lens at the respective ends of the
				reflective pipe to transport visible solar radiation from the collection point
				of the reflective pipe to illuminate the interior of a building;
							(B)does not generate
				net interior heat gain; and
							(C)integrates
				automatic lighting controls to adjust traditionally powered lighting to satisfy
				building lighting requirements.
							;
				
				(C)in paragraph (13)
			 (as redesignated by subparagraph (A))—
					(i)by
			 redesignating subparagraphs (A) through (I) as clauses (i) through (ix),
			 respectively, and indenting appropriately;
					(ii)in
			 the matter preceding clause (i) (as redesignated by clause (i)), by striking
			 The term renewable energy means electric energy and
			 inserting the following:
						
							The term
				renewable energy means—(A)electric
				energy
							;
					(iii)in clause (ix)
			 (as redesignated by clause (i)), by striking the period at the end and
			 inserting ; and; and
					(iv)by
			 adding at the end the following:
						
							(B)energy produced
				through the use of customer-sited renewable energy equipment, including—
								(i)solar water
				heating;
								(ii)solar water and
				space heating or cooling;
								(iii)solar daylight
				and light-pipe technology;
								(iv)biogas;
								(v)ground source
				geothermal heat pump energy applications; or
								(vi)another
				renewable energy source based on innovative technology, as determined by the
				Secretary through rulemaking.
								;
				and
					(D)by adding at the
			 end the following:
					
						(14)Solar
				daylightThe term solar daylight means a system
				that—
							(A)uses to convey or
				diffuse natural light into a building—
								(i)a
				prismatic or other lens;
								(ii)glazing that
				amplifies sunlight;
								(iii)reflectors;
				or
								(iv)concentrators;
				and
								(B)does not generate
				net interior heat gain.
							;
				and
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)—
					(i)in
			 subparagraph (H), by striking ; and and inserting a
			 semicolon;
					(ii)in
			 subparagraph (I)(iv), by striking the period at the end and inserting a
			 semicolon; and
					(iii)by adding at
			 the end the following:
						
							(J)issue renewable
				energy credits equal to 100 percent of the electricity (or thermal energy
				expressed in an electricity-equivalent) displaced by qualifying renewable
				energy equipment, as described in subsection (a)(13)(B); and
							(K)allocate the
				credits described in subparagraph (J) and credits for generators of electric
				energy produced through distributed generation facilities issued under
				subparagraphs (A), (B), and (C) to the utility, project owner, and end user
				that paid for the purchase, installation, and maintenance of the qualified
				renewable energy equipment, on the basis of the share of the cost
				incurred.
							;
				and
					(B)in paragraph (3),
			 by striking or (D) and inserting (D), or
			 (J).
				
